COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-039-CV


ESTATE OF DAVID LEE CARPENTER, SR.,
DECEASED


                                        ------------

              FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Bob J. Shelton filed a notice of appeal from a January 12, 2010

order denying his Motion For Reconsideration of Sanctions. It appears that the trial

court has not signed a final judgment or appealable interlocutory order. On March

2, 2010, we notified Appellant that unless he or any other party desiring to continue

the appeal filed a response by March 12, 2010, showing grounds for continuing the

appeal, we would dismiss the appeal. No response has been filed.

      A party may appeal only from a final judgment or an interlocutory order

specifically made appealable by statute or rule. Lehmann v. Har-Con Corp., 39

      1
           See Tex. R. App. P. 47.4.
S.W .3d 191, 195 & n.12 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a) (Vernon 2008) (listing appealable interlocutory orders). Because the trial

court has not signed a final judgment or appealable interlocutory order, we dismiss

this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

                                                    PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DELIVERED: April 22, 2010




                                          2